Citation Nr: 1707617	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.

2.  Entitlement to service connection for dermatophytosis.

3.  Entitlement to service connection for lichen planus 

4.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a disability manifested by left hand finger pain and numbness.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO).  Although that rating decision decided, and the Veteran initially appealed, a number of additional claims, he limited the present appeal to the matters listed above in his February 2012 substantive appeal.  

The Veteran originally claimed service connection for depression, a review of his records includes a notation of adjustment disorder.  Thus, the Board has recharacterized the claim as seeking service connection for any acquired psychiatric disability in order to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, as a March 2012 rating decision has separately denied service connection for PTSD and the Veteran did not initiate a timely appeal thereof, PTSD will not be considered in the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has alleged that he has dry eye syndrome, dermatophytosis, lichen planus, a psychiatric disability (other than PTSD), a disability manifested by left hand and finger pain and numbness, a left shoulder disability, and erectile dysfunction as a result of his military service.  His service treatment records (STRs) include a November 2008 notation of dry eye syndrome; several skin complaints throughout service (e.g., dermatitis, tinea cruris, verruca vulgaris, lichen nitidus, tinea corporis, and lichen planus); a January 2009 notation of adjustment disorder; several notations of treatment for left hand or finger complaints throughout service (e.g., a jammed finger, treatment of verruca vulgaris on the left hand with liquid nitrogen, possible infection following liquid nitrogen treatment in the left fingers, and bilateral hand pain and numbness that was thought to possibly be due to medications); a November 2008 notation of left shoulder pain; and several notations of genitourinary concerns (e.g., multiple diagnoses of herpes, complaints of itching and rashes on the groin and scrotum, and urethritis).  Moreover, in a February 2012 administrative decision, VA conceded the Veteran was exposed to combat stressors during service in Saudi Arabia.  Notably, problem lists in the Veteran's postservice treatment records include notations of skin problems (such as lichen planus and dermatitis), joint pain in the shoulder, and adjustment disorder with anxiety and depressed mood.  However, despite this evidence suggesting complaints that are pertinent to his claims both in and after military service, he has not been afforded any examinations in conjunction with such claims.  In light of the above, the Board finds VA examinations are needed before these matters may be adjudicated on their merits.

In addition, the Board notes that the Veteran's postservice treatment records are sparse, but he has clearly sought treatment at Fort Monroe and Langley Air Base.  As any outstanding or updated records of such treatment are constructively of record and likely to be pertinent to his claim, they must be secured.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to provide identifying information and authorizations needed to obtain any updated or outstanding records of treatment he has received for dry eye syndrome, dermatophytosis, lichen planus, a psychiatric disability, left hand or finger pain and numbness, a left shoulder disability, or erectile dysfunction from VA providers, other federal facilities (such as at Fort Monroe or Langley Air Base), or private providers; all identified records must be secured.

2. Then, the AOJ should arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his claimed dry eye syndrome.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each eye disability entity found.  Specifically, does the Veteran have dry eye syndrome?

b. For each eye disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his military service (to include notations of dry eye syndrome in his STRs)?

The examiner must include a complete rationale for all opinions provided, including citation to factual evidence and medical literature or principles as appropriate.

3. The AOJ should also arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his claimed dermatophytosis and lichen planus.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, any skin disability entities found.  Specifically, does the Veteran have dermatophytosis or lichen planus?

b. For each skin disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his military service (to include notations of dermatitis, tinea cruris, verruca vulgaris, lichen nitidus, tinea corporis, lichen planus, or other skin complaints in his STRs)?

The examiner must include a complete rationale for all opinions provided, including citation to factual evidence and medical literature or principles as appropriate.

4. The AOJ should also arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his claimed psychiatric disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity other than PTSD found.  

b. For each psychiatric disability  diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include notations of adjustment disorder in his STRs and/or the conceded combat stressor he experienced during his deployment to Saudi Arabia?

The examiner must include a complete rationale for all opinions provided, including citation to factual evidence and medical literature or principles as appropriate.

5. The AOJ should also arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his claimed left hand or finger numbness and pain and left shoulder disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, any left shoulder disability and left hand or finger disability entity found.  Specifically, does the Veteran have a disability manifested by left hand and finger pain or numbness?

b. For each left hand or finger disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service (to include notations of jammed fingers, liquid nitrogen treatment of left hand warts with possible infection afterwards, and bilateral hand pain and numbness that was thought to possibly be due to medications in his STRs)?

c. For each left shoulder disability diagnosed, is it at least as likely as not (a 50 percent or better probability) related to the Veteran's military service (to include November 2008 notations of left shoulder pain in his STRs)?

The examiner must include a complete rationale for all opinions provided, including citation to factual evidence and medical literature or principles as appropriate.

6. The AOJ should also arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his claimed erectile dysfunction.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have erectile dysfunction?

b. If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his military service (to include notations of herpes, rashes of the groin, urethritis, or other genitourinary complaints therein)?

The examiner must include a complete rationale for all opinions provided, including citation to factual evidence and medical literature or principles as appropriate.

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




